OPINION — AG — THE BOARD OF REGENTS OF THE UNIVERSITY OF OKLAHOMA COULD VALIDLY ENTER INTO A CONTRACT TO PURCHASE FROM RENHAM ENGINEERING COMPANY AND BILL J. BLAIR AND ASSOCIATES CERTAIN PRELIMINARY PLANS, DESIGN ANALYSES, OUTLINE SPECIFICATIONS AND ESTIMATES OF COST FOR A 600 BED TEACHING HOSPITAL, AND PAY FOR THE SAME OUT OF THE FUNDS ALLOCATED FOR THE EDUCATIONAL AND GENERAL CURRENT OPERATING BUDGET OF THE UNIVERSITY HOSPITALS, PROVIDING THAT ALL CONDITIONS ARE MET. CITE: ARTICLE XIIIA, 70 Ohio St. 1961 1989 [70-1989], 62 Ohio St. 1961 41.14 [62-41.14], ARTICLE X SECTION 23 62 Ohio St. 1961 161-163 [62-161] — [62-163], OPINION NO. 64-191 ARTICLE X, SECTION 34 (CHARLES NESBITT)